Citation Nr: 0030112	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  95-02 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a prostate 
condition to include prostate cancer.

2.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran







ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
March 1972 and from June 1972 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of November 1993 and 
May 1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

In November 1993 the RO denied service connection, inter 
alia, for a low back condition.  

In May 1996 the RO denied entitlement to service connection 
for a prostate condition.  

In a subsequent rating decision in March 2000 the RO granted 
an increased disability evaluation for duodenal ulcer to 20 
percent effective April 2, 1999 and continued 10 percent 
disability evaluations for fracture of medial malleolus, 
status post arthrotomy with degenerative changes and right 
bundle branch block.   The veteran has not filed a notice of 
disagreement with those determinations and such issues are 
not considered part of the current appeal.

The veteran presented oral testimony before a Hearing Officer 
at the RO in August 1995 on the issue of service connection 
for a low back condition, and in June 1997 on the issue of 
service connection for a prostate condition, transcripts of 
which have been associated with the claims file.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the claims file shows that the veteran had personal 
hearings before the RO in August 1995 and June 1997.  
However, in a written statement dated in August 2000, he 
requested a hearing before the Board.  The Board finds that 
the veteran has not been afforded an opportunity for a 
hearing before the Board, and his request for such a hearing 
has not been withdrawn.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (2000), 
the Board is deferring adjudication of the issues prepared 
and certified for appellate review as reported on the title 
page pending a remand of the case to the RO for further 
development as follows:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Phoenix, Arizona RO before a Veterans Law 
Judge.  

A copy of the notice to the veteran of 
the scheduling of the hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


